DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract, Remarks and Terminal Disclaimer  filed on March 2, 2021  are acknowledged.
2.2.	Claim 2 has been canceled by instant Amendment. Claims 5 and 6 have been withdrawn. Claim 1 has been amended by limiting presence of hydroxyacid based on tetracyclododecane ( unit (A)) to content  of  76 mol% or greater in the polyester resin. Claims 1 and 3-4 are active.
2.3.	Support for the amendment to Claim 1 has been found in Applicant's Specification as indicated by Applicant ( see Remarks, Examples 2). Therefore, no New Matter has been added with instant Amendment.

     Terminal Disclaimer
3.	The Terminal disclaimer filed on March 2, 2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patents granted on Application 16/337,046  and  US Patents 1,0894,859 ( US Application 16/336,508) and 1,094,342 ( US Application  16/337,077) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

            Reasons for Allowance 

          Upon further consideration of Applicant's amendment to claim 1 and Applicant's argument regarding current Rejections of Record, Examiner concluded that Applicant's claimed subject matter (see Claim 1) directed to optical film, which comprises specific polyester, wherein polyester comprises unit (A) according to formula (1) in amount of 76 mole% or greater is novel and unobvious over the closest Prior art of Record ( Hiroyuki, Toru).  In this respect, note that Hiroyuki or Toru does not disclosed or even fairly suggested the use of specific hydroxyacid based on tetracyclododecane  according to formula(1) in amount higher than 50 mol% ( see  preceding Office action rejection over Toru). For this reason, Claims 1 and 3-6 are allowed. ( see Examiner's Amendmet below)
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on September 30, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  Groups(II) and (III)  have been  withdrawn. Therefore, Claims 5 and 6 are no longer withdrawn from consideration because the claims are required all the limitations of an allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

    			           EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Myers-Payne on March 5, 2021.
The application has been amended as follows: 
In the Claims:
6.1.	Rejoin Claims 5 and 6.
In the Abstract filed on March 2, 2021.
6.2.	After " and n is 1." delete (.)   and add " , for example, Decahydro-1,4:5,8-dimethanonaphthalene-2-methoxycarbonyl-6(7)-methanol."

            Conclusion
7.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763